DETAILED ACTION
The following is a first action on the merits of application serial no. 16/071185 filed 7/19/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/19/18 has been considered.
Specification
The abstract of the disclosure is objected to because the terms “input:output” should be written as “input and output”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph [0002] seems to be missing a remainder of the sentence on the last line.  
Appropriate correction is required.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
-Claim 4 recites “the second direction an opposite direction to the first direction” on lines 2-3. The term “is” seems to be missing between “direction” and “an”.  
-Claim 12 recites “the second direction an opposite direction to the first direction” on line 3. The term “is” seems to be missing between “direction” and “an”.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-an electronic control unit (generic placeholder) configured to control an adjustable input:output ratio (function)……….in claim 9 (similar in claims 10 and 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites “the first belt drive having an adjustable input:output ratio”.  It is unclear as to why the limitation is written in a “ratio form” (using colon), scope of coverage is unclear.
-Claim 7 recites “a driven axle”, however this limitation was already recited in claim 1 which makes scope of coverage unclear (is this the same driven axle introduced in claim 1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DT2125504 with machine translation (IDS cited art).  As to claim 1, DT discloses a belt drive transmission system comprising: an input shaft (4, 5) to be driven by a prime mover (1) of a vehicle; a first belt drive (via 9, 10) having an input and an output, the first belt drive driven in a first direction by the input shaft, the first belt drive having an adjustable input:output ratio; a second drive (via 7, 14) having an input and an output, the second drive input driven by the input shaft; and a differential coupling (as shown in Figure 1 within 11) having an output connected to a driven axle (34) of the vehicle, the differential coupling driven by the outputs of the first belt drive and the second drive to provide an aggregate drive at the output of the differential coupling, wherein the output of the differential coupling can be varied by adjusting the input:output ratio of the first belt drive.


As to claim 4, wherein the second drive comprises a second belt drive (via 7, 14), the second belt drive driven in a second direction by the input shaft, the second direction an opposite direction to the first direction ([0010]-[0013] machine translation), wherein the output of the differential coupling is driven in a forward or reverse direction based on the output speeds of the first and second belt drives.

As to claim 5, wherein the first and second belt drives comprise at least one variator arranged to adjust the input:output ratio of at least one of the first and second belt drives ([0013] machine translation).

As to claim 7, DT discloses an agricultural ([0009] machine translation) or off-road vehicle, comprising: an engine (1); a driven axle (34); and the belt drive transmission system as claimed in any one of claims claim 1, the input shaft of the belt drive transmission driven by the engine, the output of the differential coupling driving the driven axle (as shown in Figure 1).

As to claim 8, wherein the driven axle (34) is a rear axle of the vehicle (32, 33 as shown in Figure 1).

.


Claim(s) 1-7, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE3226823 with machine translation (IDS cited art).  As to claim 1, DE discloses a belt drive transmission system comprising: an input shaft (extending from 1) to be driven by a prime mover (1) of a vehicle; a first belt drive (2) having an input and an output, the first belt drive driven in a first direction by the input shaft, the first belt drive having an adjustable input:output ratio ([0011]-[0012] machine translation); a second drive (3) having an input and an output, the second drive input driven by the input shaft; and a differential coupling (8) having an output connected to a driven axle (via 7) of the vehicle, the differential coupling driven by the outputs of the first belt drive and the second drive to provide an aggregate drive at the output of the differential coupling, wherein the output of the differential coupling can be varied by adjusting the input:output ratio of the first belt drive.



As to claim 3, wherein the transmission system further comprises a forward-reverse selector coupled to the output of the differential coupling (as shown in Figure 1 at gearing with shift collar or 12).

As to claim 4, wherein the second drive comprises a second belt drive (as shown in Figure 2 at 3), the second belt drive driven in a second direction by the input shaft, the second direction an opposite direction to the first direction ([0017] machine translation), wherein the output of the differential coupling is driven in a forward or reverse direction based on the output speeds of the first and second belt drives.

As to claim 5, wherein the first and second belt drives comprise at least one variator arranged to adjust the input:output ratio of at least one of the first and second belt drives (as shown in Figure 2).

As to claim 6, wherein the first belt drive and the second belt drive comprise separately adjustable input:output ratios (as shown in Figure 2).

As to claim 7, DE discloses an agricultural or off-road vehicle (at least a vehicle), comprising: an engine (1); a driven axle (via 7); and the belt drive transmission system 

As to claim 8, wherein the driven axle (via 7) is a rear axle of the vehicle (well known in art for output 7 to be connected to rear or front axles).

As to claim 9, wherein the vehicle further comprises an electronic control unit (ECU), the ECU operable configured to control an adjustable input:output ratio of at least the first belt drives drive ([0018], [0029], lines 258-259).

As to claim 11, wherein the vehicle further comprises a speed select mechanism (as shown in Figure 1 at gearing with shift collar) having an input and an output, the output of the belt drive transmission system provided as the input to the speed select mechanism, and the output of the speed select mechanism connected to the driven axle, and wherein the speed select mechanism is adjustable between a plurality of different speeds ([0022] lines 170-177, [0023]-[0024]).

As to claim 12, wherein the second drive comprises a second belt drive, the second belt drive driven in a second direction by the input shaft, the second direction an opposite direction to the first direction ([0017]), wherein the first direction corresponds to a forward drive direction and the second direction corresponds to a reverse drive direction, wherein the vehicle further comprises a user input (via shift collar or 12), and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE in view of Blood 6537175.  DE discloses an electronic control unit ([0018], [0029], lines 258-259) and although DE describes acceleration operations for engine control, it doesn’t describe controlling the belt drives based on throttle input data received in the ECU.
Blood discloses a belt drive transmission system and shows that it is well known in the art to have an electronic control unit (1900) receiving throttle data from a throttle input (column 4, lines 47-62), and wherein the ECU is configured to control at least a first belt drive to adjust the output of the transmission based on the throttle data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE with throttle input data to control the belt systems in view of Blood to provide efficient translation of energy between power source and driven wheels and maximize safe power output for selected vehicle loads to ensure low operating and maintenance cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-DE2327456 IDS cited art meets limitations of claims 1 and 4-7 as shown in Figures 1 and 2 and claim 5;
-GB2086496 IDS cited art meets limitations of claims 1, 3, 7 and 8 as shown in Figures 1 and 2;

-Draullette 1015481 meets limitations of claims 1, 2, 3 and 7 as shown in Figure 1 and described in column 1 line 26 to column 2, line 87;
Bobard 3625072 shows a belt drive transmission system for rear drive axles as shown in Figures 1, 2 and 13; and 
EP0170327 shows a belt drive transmission system for a cross country vehicle as shown in Figure 1 and described in abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 8, 2021